Citation Nr: 9928982	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Julio Gonzales


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.  He died in August 1982.  The appellant is the 
veteran's widow.

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, for 
additional development.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran's fatal brain tumor 
was the result of his exposure to Agent Orange during his 
service in Vietnam.

The initial burden is on a claimant to produce evidence that 
a claim is well grounded.  See Grivois v. Brown, 6 Vet. App. 
136 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Service incurrence of a malignant tumor may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998). 

Glioblastoma is not a disease subject to presumptive service 
connection on an Agent Orange basis.  38 C.F.R. § 3.309(e) 
(1998).

According to the Certificate of Death, the veteran died on 
August [redacted], 1982, and the immediate cause of death was frontal 
lobe glioblastoma.  There were no other conditions noted.  In 
addition, it was noted that the approximate interval between 
onset of the cause of death and death was unknown.

Service connection was not in effect for any disability at 
the time of the veteran's death.

The veteran's service records demonstrate that he served in 
the Republic of Vietnam.  His service medical records are 
negative for a diagnosis of glioblastoma or any other brain 
tumor.

Private medical records show that the veteran was seen for 
seizure activity in June 1975 and was found to have a left 
frontal tumor.  It was noted that the etiology of the tumor 
was undetermined.  The final diagnosis was infiltrating 
glioma, left frontal area.  

In a statement dated in April 1994, the appellant noted that 
the veteran received treatment at the Hines VA Hospital from 
January 1980 until August 1982.  She further noted in a 
statement dated in March 1997 that the physicians and the 
veteran's social worker at Hines VA Hospital recommended 
blood, tissue, and skin tests to prove exposure to Agent 
Orange, but she refused because she did not want to cause her 
husband anymore pain.  She thought the tests were for 
research.  The appellant also indicated that the veteran was 
given chemotherapy by Dr. Shastri and that he received care 
in the Central Nursing Home at the end of his life.

The RO requested records from Hines VA Hospital, Dr. Shastri, 
the Central Nursing Home, and also requested the veteran's 
records from the Social Security Administration.  In April 
1997, Dr. Shastri informed the RO that he had no file for the 
veteran.  That same month, the Central Nursing Home informed 
the RO that it kept records for only 5 years and there were 
no available records regarding the veteran.  In May 1997, the 
Hines VA Hospital informed the RO that it had no record of 
treatment of the veteran at that hospital.  In October 1997, 
the SSA informed the RO that it had no folder on the veteran.  

In the February 1997 Board remand, the Board requested that a 
board certified VA oncologist, if available, review the 
claims folder and render a medical opinion as to the 
likelihood that the frontal lobe glioblastoma was caused by 
the veteran's exposure to Agent Orange in service.  In a 
statement dated in February 1999, from a board certified 
oncologist and another VA physician, the doctors provided the 
following medical opinion:

Although it is possible that any medical 
tumor could be due to a chemical toxin 
exposure, there is no conclusive medical 
evidence to date linking glioblastoma 
with Agent Orange exposure.  Therefore, 
it is our medial opinion that [it] is not 
as likely as not that the glioblastoma 
was caused by the veteran's presumed 
exposure to Agent Orange.

In a statement dated in March 1999, the appellant indicated 
that she was trying to obtain additional evidence and 
requested an extension of 120 days.  As of August 1999, the 
RO had received no additional evidence and returned the 
appeal to the Board.

The record includes no medical evidence suggesting that the 
veteran's fatal brain tumor was present in service or 
manifested within a year of his discharge from service.  
Moreover, there is no medical evidence supporting the 
appellant's contention that the veteran's brain tumor was 
caused by his exposure to Agent Orange during service.  To 
the contrary, the only medical opinion of record addressing 
the appellant's contention indicates that there is no nexus 
between the veteran's fatal frontal lobe glioblastoma and any 
exposure to Agent Orange.  The only evidence supportive of 
the appellant's claim is the theory advanced by the appellant 
herself; however, as a layperson, she is not competent to 
provide evidence requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In light of these 
circumstances, the Board must conclude that the claim for 
service connection for cause of the veteran's death is not 
well grounded.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

